Citation Nr: 0330446	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-17 010	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to nonservice-connected death 
pension benefits.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served in the Philippine Recognized Guerilla 
forces from December 1942 to April 1946.  He died in March 
1950.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case has been 
advanced on the Board's docket.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act (VCAA).  First, VA has 
a duty to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

In this case, the appellant was not notified of VCAA.  In 
addition, the claim was considered on the merits as opposed 
to a new and material evidence basis.  Accordingly, the 
appropriate actions should be undertaken to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  


Accordingly, this matter is REMANDED for the following 
action:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.  The appellant is informed that she 
is under an obligation to submit 
evidence.  If there is evidence that the 
veteran had requisite qualifying service 
she must submit that evidence to VA.

2.  The appellant should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 pertaining 
to the issue of whether new and material 
evidence has been received to reopen the 
claim of entitlement to death pension 
benefits.

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


